        9:19-cv-02062-JD      Date Filed 05/12/21      Entry Number 120         Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 BEAUFORT DIVISION

Fred Freeman, #235180,                     )                  C.A. No.: 9:19-cv-02062-JD
                                           )
                       Plaintiff,          )
                                           )
                   vs.                     )
                                           )                  OPINION & ORDER
Director Stirling; Deputy Director McCall; )
Warden Davis; Associate Warden Andrea )
Thompson; Operation Coord. John or Jane )
Doe; Emettu Lillian, P.R.N.; Wanda         )
Sermons; Medical Director John or Jane     )
Doe; and South Carolina Department of      )
Corrections,                               )
                                           )
                       Defendants.         )
                                           )

        This matter is before the court on Plaintiff Fred Freeman’s (“Freeman”) Motion to Alter

Amend the Judgment. (DE 117.) For the reasons below, the Court DENIES the motion for

reconsideration.

        Freeman, a state prisoner, proceeding pro se, seeks damages based on alleged civil rights

violations pursuant to 42 U.S.C. § 1983 and the Americans with Disabilities Act, 42 U.S.C. §

12101 et seq. (DE 1.) Freeman seeks to amend the Court’s Order granting the Defendants’ motion

to dismiss for failure to state a claim or in the alternative motion for summary judgment. (DE

114.)

         Federal Rule of Civil Procedure 59(e) governs motions to alter or amend a judgment;

however, the rule does not provide a standard courts may use to grant such motions. The Fourth

Circuit has articulated “three grounds for amending an earlier judgment: (1) to accommodate an

intervening change in controlling law; (2) to account for new evidence not available at trial; or




                                                 1
      9:19-cv-02062-JD         Date Filed 05/12/21      Entry Number 120        Page 2 of 2




(3) to correct a clear error of law or prevent manifest injustice.” Pac. Ins. Co. v. Am. Nat’l Fire

Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998) (citing EEOCv. Lockheed Martin Corp., 116 F.3d

110, 112 (4th Cir. 1997); Hutchinson v. Staton, 994 F.2d 1076, 1081 (4th Cir. 1993)). “Rule

59(e) motions may not be used, however, to raise arguments which could have been raised prior

to the issuance of the judgment, nor may they be used to argue a case under a novel legal theory

that the party had the ability to address in the first instance.” Pac. Ins. Co., 148 F.3d at 403

(internal citations omitted). Rule 59(e) provides an “extraordinary remedy that should be used

sparingly.” Id. (internal citation omitted).

        Plaintiff’s motion for reconsideration craves reference to his memorandum of law but

does not identify either an intervening change in controlling law, new evidence not available at

trial, or a clear error or law. Because Freeman has not articulated a proper ground for the relief

requested, the Court denies Plaintiff s motion to alter or amend.

       For the abovementioned reasons, the Court DENIES Plaintiffs motion to alter or amend.

       IT IS SO ORDERED.

                                               _____________________________
                                               Joseph Dawson, III
                                               United States District Judge

May 12, 2021
Greenville, South Carolina




                                                 2
